The plaintiff in error, hereinafter called defendant, was convicted in the county court of Pittsburg county on a charge of having the unlawful possession of intoxicating liquor, to wit, choctaw beer, and was sentenced to pay a fine of $50 and to serve 30 days in the county jail.
The record discloses that defendant, a youth 19 years of age, lived with his aunt. A search of her premises disclosed some 12 gallons of choctaw beer. Under the entire record we are of the opinion that the evidence is not sufficient to sustain the verdict and judgment as to this defendant.
The case is reversed.